DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  A typographical error is noted, “generatix”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN103698762A). 

Regarding claim 1, Wu discloses a three-dimensional imaging system based on rotational scanning, comprising: a column-shaped frame comprising a column-shaped side (see Figures); 
a transceiving antenna array element (2) arranged on the column-shaped side and configured to transmit a micro-wave detection signal to a detected object (15) located in the column-shaped frame and to receive an echo signal reflected back from the detected object; 
a signal transceiving device (3), connected to the transceiving antenna array element and configured to generate the micro-wave detection signal and send the micro-wave detection signal to the transceiving antenna array element and to process the echo signal (e.g. [0063]); 
a rotation control device, connected to the transceiving antenna array element and configured to control rotational movement of the transceiving antenna array element along the column-shaped side so that the transceiving antenna array element transmits the micro-wave detection signal to the detected object in a plurality of angles (e.g. [0032]-[033]); and 
a positioning trigger connected to the signal transceiving device, wherein the positioning trigger is fixedly arranged on the column-shaped frame ([0061], “The electrical limit adopts the magnetic medium sensor, which provides the function of zero triggering and position protection”, note the location of the sensor is not found to be specified but in operation either the sensor itself or the magnet it detects, each of which qualifies as a “positioning trigger”, must be arranged on the frame (which includes guide rail 6) and is configured to trigger the signal transceiving device when the transceiving 
Regarding claim 2, Wu discloses two or more positioning triggers (“reverse zero switch is trigger”).
Regarding claims 4 and 5, in one embodiment Wu discloses an expandable base and 180 degree trajectories for a pair of arrays (e.g. [0030], [0031]). Such embodiment results in a cylindrical frame and the guide rails (6) arranged along a rotational direction with the array controlled to move along the guide rail.
Regarding claims 7-9, Wu discloses a vertical linear transceiving array arranged in the direction of the column shaped frame and a scanning control device configured to successively control the antenna devices in the transceiving antenna array element to scan the detected object in a preset timing sequence ([0063]: “The millimeter-wave antenna array switches the position through the column scanning in the circular motion direction of the position sensor, and realizes the scanning switching of the millimeter-wave antenna array in the vertical scanning direction through the timing control unit of the millimeter-wave transceiver”).  

Regarding claim 12, Wu discloses the claimed display device ([0023]).
Regarding claim 13, Wu discloses a three-dimensional imaging method based on rotational scanning, comprising: receiving an initial signal; controlling a transceiving antenna array element (2) to rotationally scan a detected object (15) in a plurality of angles according to the initial signal; controlling the transceiving antenna array element to rotationally scan to a corresponding position to trigger a positioning trigger (“forward zero switch”) to generate a trigger signal; generating a micro-wave detection signal according to the trigger signal (by transceiver 3); transmitting the micro-wave detection signal to the detected object through the transceiving antenna array element; and processing an echo signal reflected back from the detected object and received by the transceiving antenna array element. (Note [0063], in particular “After the scanning unit starts to move, the forward zero switch is triggered, and the first millimeter-wave transceiver 3 controls the millimeter-wave first millimeter-wave antenna array 2 to start data collection.”; also note [0061], “The electrical limit adopts the magnetic medium sensor, which provides the function of zero triggering and position protection”; also note one of ordinary skill in the art recognizes that “millimeter waves” are one example of the claimed broad category of “microwaves” under the broadest reasonable interpretation of 
Regarding claim 14, Wu discloses converting the received echo signal into a digital signal; generating image data of the detected object according to the digital signal; and generating and displaying a three-dimensional image of the detected object according to the image data ([0065] “the combined dual modules only need one scan to complete the imaging of the front and back of the person to be inspected 16, and the three-dimensional holographic image of the human body is synthesized by the imaging software on the control device 12.”; also note AD (analog/digital) acquisition unit, [0059]; also note [0069], three dimensional imaging is achieved by single module embodiments as well). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 1 above, and further in view of Kudritzki (3,718,785).
Wu discloses that the positioning trigger is a magnetic sensor ([0061]) and does not specify a pressure or optical sensor.  However, alternative sensors for triggering at a given position were well known at the time the invention was filed, for example Kudritzki . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Kudritzki as applied to claim 3 above, and further in view of Simmel et al. (5,501,628).
Kudritzki is not found to specifically indicate that the pressure sensing trigger is fixedly arranged on the track, therefore Wu as modified by Kudritzki would not necessarily require such.  Simmel in a disclosure concerning positioning triggers to sense an element moved along a track discloses the use of similar positioning triggers fixedly arranged on a circular track to trigger an activation signal when a carrier along the track is present (column 15, lines 56-column 16, line 3). It would have been obvious to one of ordinary skill in the art to fix the pressure sensing positioning trigger(s) of Wu as modified by Kudritzki to the track, there being a limited number of options (i.e. either on the track or elsewhere on the frame) and the track-fixed location providing predictable advantages, e.g. to reduce risk of misalignment between the trigger and the track. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to rotational microwave imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646